                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
     EDDIE LEE RICHARDSON AKA           )
     HOTWIRE THE PRODUCER                )
                                        )
     Plaintiff                          )
             v.                         )  CASE NO: 1:19-CV-2321
                                        )
     KARIM KHARBOUCH AKA               )
     FRENCH MONTANA; AND               )   Judge: Edmond E. Chang
     EXCUSE MY FRENCH                  )
                                       )
                                       )
     Defendants.                       )

          PLAINTIFF’S FED. R. CIV. P. 55(a) MOTION FOR DEFAULT JUDGMENT
                               AGAINST ALL DEFENDANTS

            NOW COMES Plaintiff, EDDIE LEE RICHARDSON aka HOTWIRE THE

     PRODUCER (“Richardson”), by and through his Counsel, Tyiase Hasan, Esq. of the Law

     Office of Tyiase H. Hasan; and pursuant to Fed. R. Civ. P. 55 (a) moves this Court for Default

     Judgment against all Defendants for failure to answer the Complaint within the time required by

     Fed. R. Civ. P. 12(a)(1). In support thereof, Plaintiff states as follows:


                                         FACTUAL BACKGROUND

1.      On April 5, 2019, Plaintiff filed a Complaint to allege that Defendants violated his rights

        under the U.S. Copyright Act of 1976. Dkt. 1, p 1-6. Plaintiff seeks monetary damages as an

        affirmative relief for more than $5,000,000. Dkt. 1, p 5.

2.      On May 19, 2019, Plaintiff caused all Defendants to be personally served with summons and

        the Complaint in Las Vegas, Nevada. Dkt. 7, p 1-2.

3.      All Defendants have failed to answer the Complaint by June 10, 2019.




                                                       1
4.      Plaintiff has taken diligent steps to provide Defendants with notice of this Court’s order

        entered on June 10, 2019, by mailing copies of the same to the Defendants’ addresses in

        California and New Jersey that were found through a due diligence search on April 10, 2019.

        See Exhibits A-B. Plaintiff has further ascertained that Defendant Kharbouch is signed as an

        artist with Epic Records; and mailed copies of this Court’s order to the attention of

        Defendants to the address for Epic Records in New York. See Exhibits B-C.

5.      Additionally, Plaintiff has taken diligent steps to provide Defendants with this motion for

        default judgment and notice of the same by mailing copies of the same to Defendants’

        addresses in New Jersey and California; and to Defendants’ record label in New York.

6.      No Defendant has responded, or contacted Plaintiff’s Counsel.


      ARGUMENT IN SUPPORT OF DEFAULT JUDGMENT AGAINST DEFENDANTS


            A default judgment can be obtained when a judgment for affirmative relief is sought.

     Fed.R.Civ.P. 55(a). Parties are not free to ignore court-imposed deadlines such as the deadline to

     answer a complaint, and a litigant who “unilaterally decides to march to the beat of its own

     drum” does so at its own peril. Central Ill. Carpenters Health & Welfare Trust Fund v. Con-Tech

     Carpentry, LLC, No. 15-1269, 2015 U.S. App. LEXIS 20390 at *4 (7th Cir. Nov. 6, 2015).


            Here, Defendants were personally served on May 19, 2019 with the Complaint that seeks

     more than $5,000,000 in affirmative relief. The deadline for Defendants to answer was on June

     10, 2019. Fed.R.Civ.P. 12 (a)(1). Notwithstanding the personal service on all Defendants, no

     Defendant has appeared, answered, or contacted Plaintiff’s Counsel. Additionally, Plaintiff has

     gone above his legal requirements by serving Plaintiff’s motion for default judgment with notice

     of the same; and notice of this Court’s June 10, 2019 order on Defendants because “[n]o service


                                                     2
is required on a party who is in default for failing to appear.” Fed.R.Civ.P. 5(a)(2). Central Ill.

Carpenters Health & Welfare Trust Fund 2015 U.S. App. LEXIS 20390 at *4 (7th Cir. Nov. 6,

2015) (Court affirmed denial of defendant’s Rule 60(b) motion to vacate where defendant failed

to appear pursuant to Rule 12(a)(1); and failed to respond to subsequent motion for default).

Defendants’ silence in this serious matter speaks volumes in support of a default judgment.




WHEREFORE, Plaintiff respectfully requests that this Court:

   a. Finds Defendants in default for failure to answer the Complaint;

   b. Awards Plaintiff damages to be determined by prove-up for not less than $5,000,000.00;

   c. Awards Plaintiff pre-judgment interest on all calculable damage awards;

   d. Awards Plaintiff costs; and

   e. Grants Plaintiff any other relief which this Court deems proper and just.




                                                                     Tyiase Hasan, Esq.
Tyiase Hasan, Esq.                                                  Counsel for Plaintiff
Law Office of Tyiase H. Hasan
22 W. Washington, Suite 1500
Chicago, IL 60602
(312) 468-7280 (Office)
info@tyiaseatlaw.com (Email)
IL ARDC No. 6313009




                                                 3
